Exhibit 10.1

 

FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
November 21, 2019 (this “Agreement”), is made by and among HALCÓN RESOURCES
CORPORATION, a corporation duly formed and existing under the laws of the State
of Delaware (the “Borrower”), each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Loan Parties”), each of the
undersigned Lenders party to the Credit Agreement referenced below, and BANK OF
MONTREAL, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”). Capitalized
terms used herein but not defined herein shall have the meanings ascribed to
them in the Credit Agreement. Unless otherwise indicated, all section references
in this Agreement refer to the applicable section of the Credit Agreement.

 

PRELIMINARY STATEMENTS

 

A.    Reference is made to that certain Senior Secured Revolving Credit
Agreement dated as of October 8, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) among the Borrower, each of the Lenders party thereto and
the Administrative Agent.

 

B.    The Borrower, the Administrative Agent and the Required Lenders party
hereto have agreed to modify certain provisions of the Credit Agreement,
including to reduce the Borrowing Base, as set forth herein.

 

C.    In consideration of the premises and agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:

 

Section 1.              Amendments to the Credit Agreement.

 

(a)           Amendments to Section 1.02. Section 1.02 is hereby amended by (i)
deleting the defined term “Fee Letters”, (ii) replacing the phrase “2.75 to
1.00” contained in clause (b)(ii) of the definition of “Payment Conditions” with
the phrase “2.25 to 1.00” and (iii) adding the following defined term in
appropriate alphabetical order to read in its entirety as follows:

 

“First Amendment Effective Date” means November 21, 2019.

 

(b)           Amendment to Section 2.07.  Section 2.07(a) is hereby amended by
replacing the first sentence thereof with the following sentence:

 

“For the period from and including the First Amendment Effective Date to but
excluding the first Redetermination Date, the amount of the Borrowing Base shall
be $240,000,000.”

 

(c)           Amendment to Section 9.01. Section 9.01(a) is hereby amended by
replacing the phrase “4.00 to 1.00” contained therein with the phrase “3.50 to
1.00”.

 

Section 2.              Borrowing Base Reduction; Reallocation of Commitments.

 

(a)           The Borrower and the Required Lenders agree that, for the period
from and including the Effective Date to but excluding the first Redetermination
Date, the amount of the Borrowing Base shall be $240,000,000.  Notwithstanding
the foregoing, the Borrowing Base may be subject to adjustments pursuant to the
Credit Agreement from time to time, including pursuant to the Borrowing Base
Adjustment Provisions.  For the avoidance of doubt, the reduction of the
Borrowing Base contained in this Section 2 shall not constitute a Scheduled
Redetermination or an Interim Redetermination.  This Agreement constitutes a New
Borrowing Base Notice.

 

--------------------------------------------------------------------------------



 

(b)           The Lenders have agreed among themselves to reallocate the
Applicable Percentages, Commitments, Maximum Credit Amounts and Loans.  Each
Lender agrees, and the Borrower and the Administrative Agent hereby consent, to
the assignment of rights and obligations under the Credit Agreement by the
Lenders and reallocation of certain Lender’s respective Applicable Percentages,
Commitments, Maximum Credit Amounts and Loans.  The assignments and assumptions
by each of the Lenders necessary to effect the foregoing are hereby consummated
pursuant to the terms and provisions of this Agreement and Section 12.04(b) of
the Credit Agreement.  The Borrower, the Administrative Agent and each Lender
hereby consummate such assignment and assumption pursuant to the terms,
provisions and representations of the Assignment and Assumption attached as
Exhibit F to the Credit Agreement as if each of them had executed and delivered
an Assignment and Assumption (with the Effective Date, as defined therein, being
the Effective Date (as defined below)).  On the Effective Date and after giving
effect to such assignments and assumptions, the Applicable Percentage,
Commitment and Maximum Credit Amount of each Lender shall be as set forth on
Annex I hereto.  Each Lender hereby consents and agrees to the Applicable
Percentages, Commitments and Maximum Credit Amounts as set forth on Annex I
hereto.  With respect to the foregoing assignments and assumptions, in the event
of any conflict between this Amendment and Section 12.04(b), this Agreement
shall control.

 

Section 3.              Conditions to Effective Date. This Agreement shall not
become effective until the date of satisfaction or waiver of the following
condition (the “Effective Date”):  The Administrative Agent shall have received
from the Loan Parties, the Administrative Agent and the Required Lenders duly
executed counterparts (in such number as may be reasonably requested by the
Administrative Agent) of this Agreement.  The Administrative Agent shall notify
the Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

 

Section 4.              Fees and Expenses. The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Lenders (including but not limited to the reasonable fees and
disbursements incurred by counsel to the Administrative Agent) in connection
with this Agreement and any other documents prepared in connection herewith as
set forth in Section 12.03 of the Credit Agreement.

 

Section 5.              Loan Document. This Agreement is a Loan Document.

 

Section 6.              Representations and Warranties; No Default, Event of
Default or Borrowing Base Deficiency. Each Loan Party represents and warrants to
the Lenders that on and as of the Effective Date, after giving effect to this
Agreement, (a) all representations and warranties of the Loan Parties contained
herein and in the other Loan Documents shall be true and correct in all material
respects on and as of the Effective Date with the same effect as though made on
and as of such date, except in the case of any representation and warranty which
(i) expressly relates to a given date, such representation and warranty shall be
true and correct in all material respects as of the respective date and (ii) is
qualified by a materiality or Material Adverse Effect standard in which case
such representation and warranty shall be true and correct in all respects and
(b) no Default or Event of Default has occurred and is continuing.

 

Section 7.              Reaffirmation. Each Loan Party confirms and agrees that
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, this Agreement or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as modified by this Agreement. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by it in favor of the Administrative Agent for the
benefit of the Lenders, the Issuing Bank and the other secured parties pursuant
to the Loan Documents in the collateral described therein shall continue to
secure the Secured Obligations as and to the extent provided in the Loan
Documents.

 

2

--------------------------------------------------------------------------------



 

Section 8.              Entire Agreement. This Agreement, the Credit Agreement,
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties. Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a consent or waiver of, or otherwise affect the rights and remedies
of any party under, the Credit Agreement or the other Loan Documents nor alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or the other Loan
Documents all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

Section 9.              GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. SECTION 12.09 OF THE CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS MUTANDIS AND SHALL APPLY
HERETO.

 

Section 10.            Severability. Any provision of this Agreement, the Credit
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 11.            Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

[SIGNATURES BEGIN NEXT PAGE]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

 

By:

/s/ Ragan T. Altizer

 

 

Name:

Ragan T. Altizer

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

GUARANTORS:

HALCÓN HOLDINGS, LLC

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN PERMIAN, LLC

 

HALCÓN OPERATING CO., INC.

 

HALCÓN FIELD SERVICES, LLC

 

 

 

 

By:

/s/ Ragan T. Altizer

 

 

Name:

Ragan T. Altizer

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT AND LENDER:

BANK OF MONTREAL

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

LENDER:

BMO HARRIS FINANCING, INC.

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

LENDER:

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name:

Jamie Minieri

 

 

Title:

Authorized Signatory

 

[Signature Page to First Amendment to Senior Secured Revolving Credit Agreement]

 

--------------------------------------------------------------------------------